            Case 2:19-cv-01354-CKD Document 23 Filed 04/29/20 Page 1 of 3


 1 McGREGOR W. SCOTT
   United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 Patrick Snyder, SBN 260690
 5 Special Assistant United States Attorney
   Assistant Regional Counsel
 6   Social Security Administration, Region IX
 7   160 Spear Street, Suite 800
     San Francisco, California 94105
 8 Tel: (415) 977-8927
 9 Fax:
   E-mail: patrick.snyder@ssa.gov
10 Attorneys for Defendant
11
   Jonathan O. Peña, Esq.
12 CA Bar ID No.: 278044
13 Peña & Bromberg, PLC
   2440 Tulare St., Ste. 320
14 Fresno, CA 93721
15 Telephone: 559-439-9700
   Facsimile: 559-439-9700
16 info@jonathanpena.com
17 Attorney for Plaintiff, Claudia Veronica Carranza
18
                          UNITED STATES DISTRICT COURT
19                   FOR THE EASTERN DISTRICT OF CALIFORNIA
20                               FRESNO DIVISION
21 Claudia Veronica Carranza,              Case No. 2:19-cv-01354-CKD
22
              Plaintiff,                   STIPULATION AND ORDER FOR THE
23                                         AWARD OF ATTORNEY FEES UNDER
24                    v.                   THE EQUAL ACCESS TO JUSTICE ACT
                                           (EAJA)
25 Andrew Saul, Commissioner of            28 U.S.C. § 2412(d)
26 Social Security,
27              Defendant.
28
             Case 2:19-cv-01354-CKD Document 23 Filed 04/29/20 Page 2 of 3


 1         TO THE HONORABLE CAROLYN K. DELANEY, MAGISTRATE JUDGE
 2 OF THE UNITED STATES DISTRICT COURT:
 3         The Parties through their undersigned counsel, subject to the Court’s approval,
 4 stipulate that Plaintiff be awarded attorney fees in the amount of SEVEN THOUSAND,
 5 FOUR HUNDRED DOLLARS AND 00/100, $7,400.00, under the Equal Access to
 6
     Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all
 7
     legal services rendered on behalf of Plaintiff by counsel in connection with this civil
 8
     action, in accordance with 28 U.S.C. § 2412(d).
 9
           After the Court issues an order for EAJA fees to Plaintiff, the government will
10
     consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
11
     Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
12
     to honor the assignment will depend on whether the fees are subject to any offset
13
     allowed under the United States Department of the Treasury’s Offset Program. After
14
15 the order for EAJA fees is entered, the government will determine whether they are
16 subject to any offset.
17         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
18 determines that Plaintiff does not owe a federal debt, then the government shall cause
19 the payment of fees to be made directly to counsel, pursuant to the assignment executed
20 by Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel, Jonathan O.
21 Peña.
22         This stipulation constitutes a compromise settlement of Plaintiff’s request for
23 EAJA fees, and does not constitute an admission of liability on the part of Defendant
24 under the EAJA or otherwise. Payment of SEVEN THOUSAND, FOUR HUNDRED
25 DOLLARS AND 00/100, $7,400.00, in EAJA attorney fees shall constitute a complete
26
   release from, and bar to, any and all claims that Plaintiff and Plaintiff’s attorney,
27
28
                                                 -2-
            Case 2:19-cv-01354-CKD Document 23 Filed 04/29/20 Page 3 of 3


 1 Jonathan O. Peña and / or Peña & Bromberg, PLC, may have relating to EAJA attorney
 2 fees in connection with this action.
 3         This award is without prejudice to the rights of Plaintiff’s attorney and / or Peña
 4 & Bromberg, PLC to seek Social Security Act attorney fees under 42 U.S.C. § 406(b),
 5 subject to the savings clause provisions of the EAJA.
 6
                                             Respectfully submitted,
 7
 8
     Dated: April 21, 2020                   /s/ Jonathan O. Peña
 9                                           JONATHAN O. PEÑA
10                                           Attorney for Plaintiff

11
     Dated: April 27, 2020                   McGREGOR W. SCOTT
12                                           United States Attorney
13                                           DEBORAH LEE STACHEL
                                             Regional Chief Counsel, Region IX
14                                           Social Security Administration
15
                                          By: _*_Patrick Snyder
16                                           Patrick Snyder
17                                           Special Assistant U.S. Attorney
                                             Attorneys for Defendant
18                                           (*Permission to use electronic signature
19                                           obtained via email on 04/27/2020)

20
21 IT IS SO ORDERED.
22
     Dated: April 29, 2020
23                                             _____________________________________
                                               CAROLYN K. DELANEY
24                                             UNITED STATES MAGISTRATE JUDGE
25
26
27
28
                                                 -3-
